Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, “the second mirror assembly” lacks proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (US Patent 5,835,291).
Takayama discloses a vehicle mirror system for a vehicle coupled to a trailer comprising a first mirror assembly (31) configured to be located on a first side of the vehicle; a trailer angle sensor (8, 8A to 8E) for sensing a hitch angle between the trailer and the vehicle (figures 1 and 2); and a controller (50) for controlling actuation of the first mirror assembly to control a first viewing window of the first mirror assembly for a driver of the vehicle (see figures 1, 6, 10, 11,  and 16), wherein the first mirror assembly is adjusted to redirect the viewing window to track a first feature (the back part/portion of the trailer)on the trailer as the trailer articulates relative to the vehicle based on the hitch angle (see figures 1, 2, 6, 10, 11 and 16) and wherein the first mirror assembly is controlled to toggle between a normal mirror viewing position and an adjusted mirror viewing position (via button 43). Note figures 1, 2, 6, 10, 11 and 16 along with the associated description thereof.
6.	Claim(s) 1-5, 8, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Patent 8,192,036).
Lee et al discloses a vehicle mirror system for a vehicle coupled to a trailer comprising a first mirror assembly (16, 18) configured to be located on a first side of the vehicle (see figures 4, 9 and 10); a trailer angle sensor (56) for sensing a hitch angle between the trailer and the vehicle (figures 4, 9 and 10); and a controller (64, 68, 70) for controlling actuation of the first mirror assembly to control a first viewing window of the first mirror assembly for a driver of the vehicle (see figures 4, 5, 9 and 10), wherein the first mirror assembly is adjusted to redirect the viewing window to track a first feature (the right or left angle of the trailer) on the trailer as the trailer articulates relative to the vehicle based on the hitch angle (see figures 1, 2, 6, 10, 11 and 16 along with column 3, lines 33-64), a second mirror assembly (16, 18) located on a second side of the vehicle (see figures 4, 9 and 10), wherein the controller controls the second mirror assembly to control a second viewing window to track a second feature (the other of the right or left angle of the trailer) on the vehicle when the trailer is out of view, wherein the hitch angle sensor comprises an imaging device (camera) for capturing images of the trailer and determining the hitch angle (see column 3, lines 58-59), wherein the first mirror assembly inherently tracks the first feature selected by a user in order to move the mirror to a selected viewing zone and wherein the imaging device inherently identifies and tracks the first feature in order to move the mirror to a selected viewing zone. Note figures 1, 2, 6, 10, 11 and 16 along with the associated description thereof.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent 8,192,036) in view of Ghneim et al (US2017/0123431).
Lee et al discloses all of the subject matter claimed, note the above explanation, except for a filter for filtering a mirror set point. 
Ghneim et al teaches it is well known to use filters in the same field of endeavor for the purpose for filtering out offsets or drafts and/or noise from an electrical circuit (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrical system of the mirror of Lee et al to include a typical filter, as taught by Ghneim et al, in order to filtering out offsets or drafts and/or noise from the electrical system.
As to the limitations of claim 7, the examiner takes Official Notice that it is well known to include a time delay along with a filter in the same field of endeavor for the purpose of providing for electrical/optical feedback in an electrical system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrical system of the mirror of Lee et al to include a typical time delay, as commonly used and employed in the electrical/optical art, in order to provide for electrical/optical feedback in the electrical system.
9.	Claim(s) 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent 8,192,036) in view of Lawson et al (US2020/0346581).
Lee et al discloses a vehicle mirror system for a vehicle coupled to a trailer comprising a first rearview mirror assembly (16) configured to be located on a first side of the vehicle (see figures 4, 9 and 10); a second rearview mirror assembly (18) located on a second side of the vehicle (see figures 4, 9 and 10); a trailer angle sensor (56) for sensing a hitch angle between the trailer and the vehicle (see figures 4, 9 and 10); and a controller (64, 68, 70) for controlling actuation of the first mirror assembly to control a first viewing window of the first rearview mirror assembly for a driver of the vehicle (see figures 4, 5, 9 and 10), wherein the hitch angle sensor comprises an imaging device (camera) for capturing images of the trailer and determining the hitch angle (see column 3, lines 58-59), wherein the first rearview mirror assembly inherently tracks a first feature on the trailer selected by a user in order to move the mirror to a selected viewing zone, and wherein the first rearview mirror assembly is controlled to toggle between a normal mirror viewing position (an initial position) and an adjusted mirror viewing position, note figures 1, 2, 6, 10, 11 and 16 along with the associated description thereof except for the first rearview mirror assembly being adjusted to redirect the first viewing window outward from the first side as the trailer articulates outward from the first side relative to the vehicle based on the hitch angle, and wherein the controller controls the second rearview mirror assembly to adjust a second viewing window track to redirect the second viewing window inward towards the second side when the trailer articulates outward from the first side.
Lawson et al teaches it is known to adjust a first assembly (513) to redirect a first viewing window (511) outward from the first side as a trailer (507) articulates outward from the first side relative to a vehicle (501) based on the hitch angle (see Fig. 5), and wherein a controller controls the second assembly to adjust a second viewing window track (503) to redirect the second viewing window inward towards the second side when the trailer articulates outward from the first side (see Fig. 5) in the same field of endeavor for the purpose of  promote vehicle safety.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first mirror assembly to redirect a first viewing window outward from the first side as the trailer articulates outward from the first side relative to the vehicle based on the hitch angle, and wherein the controller controls the second mirror assembly to adjust a second viewing window track to redirect the second viewing window inward towards the second side when the trailer articulates outward from the first side, as taught by Lawson et al  in order to promote vehicle safety.
10.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent 8,192,036) in view of Lawson et al (2020/0346581) as applied to claims 12-14 and 16 above, and further in view of Ghneim et al (US2017/0123431).
Lee et al in view of Lawson et al discloses all of the subject matter claimed, note the above explanation, except for a filter for filtering a mirror set point and a time delay. 
Ghneim et al teaches it is well known to use filters in the same field of endeavor for the purpose for filtering out offsets or drafts and/or noise from an electrical circuit (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrical system of the mirror of Lee et al to include a typical filter, as taught by Ghneim et al, in order to filtering out offsets or drafts and/or noise from the electrical system.
As to the limitations of a time delay, the examiner takes Official Notice that it is well known to include a time delay along with a filter in the same field of endeavor for the purpose of providing for electrical/optical feedback in an electrical system.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrical system of the mirror of Lee et al to include a typical time delay, as commonly used and employed in the electrical/optical art, in order to provide for electrical/optical feedback in the electrical system.
11.	Claims 10, 11, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
November 05, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872